THORNTON, J.,
dissenting.
This case bears several similarities with Giese v. Safeway Stores, 10 Or App 452, 499 P2d 1364, 501 P2d 982, Sup Ct review denied (1972), where claimant, also a meateutter, suffered a myocardial infarction immediately following 15 to 20 minutes of strenuous work. Again there was a conflict in the medical testimony on the issue of whether the work activity was a material factor. In Giese, however, the hearing officer found medical causation. The Board reversed and we in turn reversed the Board and the trial judge, allowing the claim. Dr. Griswold testified in both cases, giving his opinion in Giese that the claimant’s exertion did contribute to the infarction.
In the ease at bar it appears that Dr. Griswold expressed two conflicting opinions. His first opinion was that claimant’s work activities did not contribute to his heart attack. The second opinion was that they did contribute to that attack. Claimant testified that he had what was diagnosed as a duodenal ulcer con*457dition in 1963; that he had experienced what he thought were flareups of this condition about once a year through the ensuing years; and that the volume of work activity on Thursday was at least double the usual workload. There was also testimony by other witnesses which, in addition to corroborating claimant’s testimony concerning the exertion and his enforced rest periods after the same, also described claimant’s unusual facial color as the episode progressed.
It was the opinion of claimant’s treating doctor, Dr. Estill Deitz, that claimant’s work activity was a material contributing factor to the production of the myocardial infarction.
Dr. Griswold, in his written report dated February 26, 1973, stated in part as follows:
“From a medical-legal standpoint this is not a case in which one can state that the work activity was probably not related to his developing the infarction * *
In the course of his testimony at the hearing he stated:
“Well, I will have to give two opinions * * *.
*
“* * * [T]his is my first opinion [before hearing the testimony] — that he probably had some peptic ulcer disease, and while watehing television Friday evening, on the 27th, he had a myocardial infarction * * *.
“[Second opinion] As I heard the story [testimony at the hearing] of Mr. Helmer [claimant], in which he was doing various things, going into the cold, coming back, he developed this epigastric distress, again, no note that I heard, and I listened very closely, this pain was pretty much what would be covered by a hand in the epigastric region, no radiation there except little pain into the shoulders a couple of times, one would raise the question, if he *458wasn’t having some angina during that period of time * *
And then on cross-examination Dr. Griswold testified further:
“Well, he may have been having a pre-infarction syndrome, in other words, he may have had angina, as described by Mr. Helmer [claimant] and Mr. Helmer’s son. That data was not available to me * * * so there is — I must say, if he was having a pre-infarction syndrome, the work activity may have aggravated it * *
It seems to me that the effect of the foregoing is to leave us with two opinions by Dr. Griswold; one that claimant’s work activities did not contribute to the infarction, and the other that those activities did contribute. See also Dr. Griswold’s testimony quoted in Clayton v. Compensation Department, 253 Or 397, 401, 454 P2d 628 (1969).
Having read the entire record, I believe there is sufficient credible evidence to conclude that claimant was experiencing a pre-infarction syndrome, rather than an ulcer flareup, during the period prior to and the actual infarction, and that claimant’s on-the-job physical exertion was a material contributing cause to his infarction. I would affirm the trial judge and allow the claim.